Title: To James Madison from Eyrien Frères & Cie., 2 April 1821
From: Eyrien Frères & Cie.
To: Madison, James


                
                    Monsieur.
                    Havre 2 avril 1821.
                
                Messieurs les administrateurs du jardin du Roi a Paris, nous ont fait Passer une caisse de grains pour vous. Nous l’avons jointe a quelques autres caisses du même Envoy & avons embarqué le tout abord du navire americain Cadmus Capn. Witelok, a l’adresse de Monsieur Hosack Directeur du jardin de Botanique de l’Etat de New-york, de qui vous voudrez Bien la reclamer.
                Nous Prenons La liberté de Vous offrir nos Services pour Votre Correspondance avec Messieurs les administrateurs du jardin du Roi, ou pour tout autre objet qui pourrait vous interesser en france. Nous avons l’honneur d’être, avec La plus parfaite Consideration Monsieur, Vos tres Humbles & obeissants Serviteurs
                
                    Eyrien Freres & Cie
                
             
                CONDENSED TRANSLATION
                The administrators of the King’s Garden at Paris have forwarded to us a package of seeds for you. We added it with some other packages for the same shipment and sent it all on board the American ship Cadmus, Capt. Whitlock, addressed to Mr. Hosack, director of the Botanical Garden of the State of New York, from whom you will please request it.
                We take the liberty of offering you our services for your correspondence with the administrators of the King’s Garden, or for any other object in France which might interest you.
             